DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jun-Hwa Jeong on 10/28/2021.
The application has been amended as follows: 

Claim 1 (Amended): A light absorber, comprising:

an insulating substrate;

a reflective layer that is provided on the insulating substrate, that is comprised of a metal, and that has conductivity;
an insulating pattern that is comprised of an insulating material and that has a first portion which is disposed on and completely covers the reflective layer, a second portion which extends upwardly from the first portion, and a third portion which extends upwardly from the second portion;
a conductive pattern that is disposed on the first portion of the insulating pattern and that has defined therein a first opening through which the second portion of the insulating pattern vertically extends to completely fill the first opening; and 
a first nano-antenna that is disposed on and covers an upper surface of the second portion of the insulating pattern to extend over the reflective layer and to vertically overlap the first opening, the first antenna defining therein a second opening; and
a second nano-antenna that is disposed on and covers an upper surface of the third portion of the insulating pattern to extend over the reflective layer and to vertically overlap the second opening, wherein o-antenna, and the second nano-antenna are electrically insulated from each other by the insulating pattern.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 3-7, 9-11 and 14-16, a combination of limitations that “an insulating pattern that is comprised of an insulating material and that has a first  first portion which is disposed on and completely covers the reflective layer, a second portion which extends upwardly from the first portion, and a third portion which extends upwardly from the second portion; a conductive pattern that is disposed on the first portion of the insulating pattern and that has defined therein a first opening through which the second portion of the insulating pattern vertically extends to completely fill the first opening; and a first nano-antenna that is disposed on and covers an upper surface of the second portion of the insulating pattern to extend over the reflective layer and to vertically overlap the first opening, the first antenna defining therein a second opening; and a second nano-antenna that is disposed on and covers an upper surface of the third portion of the insulating pattern to extend over the reflective layer and to vertically overlap the second opening.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 18, a combination of limitations that “an insulating pattern that is comprised of an insulating material, that is disposed on and completely covers the reflective layer, and that has defined therein a first opening that is a depression which does not expose the reflective layer; a first nano-antenna that is disposed on the insulating pattern within the first opening, the first nano-antenna defining therein a second opening that is a further depression within the insulating pattern that does not expose the reflective layer; a second nano-antenna that is spaced apart from the first nano-antenna and that is disposed within the second opening; and a conductive pattern that is disposed on an upper surface of the insulating pattern except over the first nano-antenna and the second nano-antenna.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845